THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 20, 2020



In the Court of Appeals of Georgia
 A20A1055. MATTHEWS v. MILLS.

      HODGES, Judge.

      Nilma S. Matthews and Olivia A. Mills are both ex-wives of the same man and

have had a contentious relationship for years. Their current dispute arose when Mills

reported to a sheriff’s deputy that she witnessed Matthews at her child’s school

photographing her child. Matthews denied ever going to the child’s school and sued

Mills for slander and libel as a result of Mills’ report. The trial court granted summary

judgment to Mills on Matthews’ claims and awarded Mills $33,000 in attorney fees

pursuant to OCGA § 9-15-14 (a) and (b). Matthews now appeals, contending that

both the grant of summary judgment and the award of sanctions was in error. For the

reasons below, we affirm the grant of summary judgment, but vacate the award of

attorney fees and remand the case with direction.
      To obtain summary judgment,

      the moving party must demonstrate that there is no genuine issue of
      material fact and that the undisputed facts, viewed in the light most
      favorable to the nonmoving party, warrant judgment as a matter of law.
      A defendant may do this by showing the court that the documents,
      affidavits, depositions and other evidence in the record reveal that there
      is no evidence sufficient to create a jury issue on at least one essential
      element of plaintiff’s case. If the moving party discharges this burden,
      the nonmoving party cannot rest on its pleadings, but rather must point
      to specific evidence giving rise to a triable issue.


(Citation and punctuation omitted.) Gettner v. Fitzgerald, 297 Ga. App. 258, 258-259

(677 SE2d 149) (2009).

      So viewed, the evidence shows that, on February 8, 2018, Mills reported to a

Carroll County Sheriff’s Deputy that she saw Matthews at her child’s school that

morning photographing her child. She further told him that she thought she also saw

Matthews at the child’s school a week prior. As a result, the deputy issued a report

which said the following:

      Mills reported that Nilma Matthews was also married to her ex-husband,
      Thomas Andrew Matthews. Mills advised that Thomas and Nilma are
      going through court proceedings and that Nilma is harassing her. She
      reported that Nilma’s attorney has sent her letters requesting her
      financial information and that Nilma was at her child’s school . . . taking

                                          2
      photographs of her and her children. I advised Mills I would file this
      report and contact Matthews on her behalf and let Matthews know that
      she did not want her to contact her anymore. On 2/8/18 I spoke with
      Matthews on the phone and advised her of this report and that Mills did
      not want her to contact her anymore. Matthews denied being at the
      school and said she was not following Mills. I filed this report and
      advised Mills if she had any further issues, she could follow up in
      Magistrate Court for a good behavior bond or warrant hearing.


      Following this contact by the sheriff’s deputy, Matthews sought a warrant

against Mills for reporting a false crime and sued Mills for libel and slander.

Matthews filed her lawsuit in an attempt to establish that she had not done what Mills

accused her of, and because she wanted Mills to leave her alone and was afraid Mills

would take further actions against her.

      Mills moved for summary judgment as well as for sanctions pursuant to OCGA

§ 9-15-14 (a) and (b). Following a hearing at which Mills’ counsel testified as to his

fees, including the reasonableness of his rate and the necessity of the work performed,

the trial court granted both motions and awarded Mills the full amount of fees she

requested – $33,000 – pursuant to both subsections of OCGA § 9-15-14. Matthews

now appeals.




                                          3
      1. Matthews contends that the trial court erred in granting summary judgment

to Mills because it failed to review the facts in the light most favorable to Matthews

and it ignored factual disputes. We disagree.

      Matthews is correct about the standard the trial court and this Court must apply

in reviewing a motion for summary judgment. See Gettner, 297 Ga. App. at 258-259.

Matthews brought two defamation claims – libel and slander – so we will analyze

those separately. See Swanson Towing & Recovery v. Wrecker 1, Inc., 342 Ga. App.

6, 10 (2) (802 SE2d 300) (2017) (“Both libel and slander constitute defamation.”);

Aiken v. May, 73 Ga. App. 502, 503 (37 SE2d 225) (1946) (defining slander “as an

oral defamation.”).

             (a) Libel

      “A libel is a false and malicious defamation of another, expressed in print,

writing, pictures, or signs, tending to injure the reputation of the person and exposing

him to public hatred, contempt, or ridicule . . . [and] [t]he publication of the libelous

matter is essential to recovery.” (Emphasis supplied.) OCGA § 51-5-1 (a), (b).

Moreover, to recover, a plaintiff must prove that the defendant had control over the

content of the offending writing. See Mullinax v. Miller, 242 Ga. App. 811, 814 (2)

(531 SE2d 390) (2000) (finding no liability for campaign manager that provided

                                           4
information to a candidate which she used in a flyer because he did not control the

offending verbiage of the writing which was the basis of plaintiff’s lawsuit).

      Here, Matthews does not even attempt to argue in her brief how her libel claim

satisfies the element of requiring a writing of some kind. Indeed, she admitted in her

deposition that she had never seen a written statement by Mills with this accusation.

The only relevant writing is the police report drafted by the sheriff’s deputy. There

is no evidence in the record that Mills played any role in, or had any control over, the

drafting or content of the report. Accordingly, the trial court did not err in granting

Mills summary judgment on Matthews’ libel claim.

             (b) Slander

      Georgia law provides that

      [s]lander or oral defamation consists in: (1) [i]mputing to another a
      crime punishable by law; (2) [c]harging a person with having some
      contagious disorder or with being guilty of some debasing act which
      may exclude him from society; (3) [m]aking charges against another in
      reference to his trade, office, or profession, calculated to injure him
      therein; or (4) [u]ttering any disparaging words productive of special
      damage which flows naturally therefrom.


OCGA § 51-5-4 (a).



                                           5
      Matthews does not argue that she suffered any special damages, so what is at

issue here is whether the report made by Mills to the sheriff’s deputy consisted of

imputing a crime to Matthews. To rise to the level of slander per se,

      the words at issue must charge the commission of a specific crime
      punishable by law. Where the plain import of the words spoken impute
      no criminal offense, they cannot have their meaning enlarged by
      innuendo. Indeed, the statement must give the impression that the crime
      is actually being charged against the individual and couched in language
      as might reasonably be expected to convey such meaning to a hearer of
      the statement; a vague statement or even a derogatory one does not
      amount to slander per se when a person cannot reasonably conclude
      from what is said that the comments are imputing a crime to the
      plaintiff.


(Citation omitted.) Swanson Towing & Recovery, 342 Ga. App. at 11 (2) (a). The

words must be

      recognized as injurious on their face—without the aid of extrinsic proof.
      Should extrinsic facts be necessary to establish the defamatory character
      of the words, the words may constitute slander, but they do not
      constitute slander per se. Thus, the court may not hunt for a strained
      construction in order to hold the words used as being defamatory as a
      matter of law, and the negative inference a hearer might take from the
      words does not subject the speaker to liability for slander per se.



                                         6
(Citation omitted.) Cottrell v. Smith, 299 Ga. 517, 523 (II) (A) (788 SE2d 772)

(2016).

      Matthews contends that Mills’ statement to the deputy imputed to her the

crimes of stalking and harassment. Georgia law defines the crime of stalking as

follows:

      A person commits the offense of stalking when he or she follows, places
      under surveillance, or contacts another person at or about a place or
      places without the consent of the other person for the purpose of
      harassing and intimidating the other person. . . . the term “contact” shall
      mean any communication including without being limited to
      communication in person, by telephone, by mail, by broadcast, by
      computer, by computer network, or by any other electronic device; and
      the place or places that contact by telephone, mail, broadcast, computer,
      computer network, or any other electronic device is deemed to occur
      shall be the place or places where such communication is received. For
      the purpose of this article, the term “place or places” shall include any
      public or private property occupied by the victim other than the
      residence of the defendant. For the purposes of this article, the term
      “harassing and intimidating” means a knowing and willful course of
      conduct directed at a specific person which causes emotional distress by
      placing such person in reasonable fear for such person’s safety or the
      safety of a member of his or her immediate family, by establishing a
      pattern of harassing and intimidating behavior, and which serves no



                                          7
      legitimate purpose. This Code section shall not be construed to require
      that an overt threat of death or bodily injury has been made.


OCGA § 16-5-90 (a) (1). As for harassment, Georgia law defines the crime of

harassing communications as follows:

      (a) A person commits the offense of harassing communications if such
      person:


      (1) Contacts another person repeatedly via telecommunication, e-mail,
      text messaging, or any other form of electronic communication for the
      purpose of harassing, molesting, threatening, or intimidating such
      person or the family of such person;


      (2) Threatens bodily harm via telecommunication, e-mail, text
      messaging, or any other form of electronic communication;


      (3) Telephones another person and intentionally fails to hang up or
      disengage the connection; or


      (4) Knowingly permits any device used for telecommunication, e-mail,
      text messaging, or any other form of electronic communication under
      such person’s control to be used for any purpose prohibited by this
      subsection.


OCGA § 16-11-39.1 (1).



                                         8
      The report made by Mills to the deputy, even if it included the word

“harassing,” does not constitute imputing the crimes of stalking or harassing

communications to Matthews. Mills indicated that Matthews was seeking discovery

of financial information from Mills for a lawsuit, and was at Mills’ child’s school on

possibly two occasions to photograph the child. Indeed, even Matthews testified that

she did not construe Mills’ report as accusing Matthews of committing a crime;

instead, Matthews testified that the statement was harmful to her because she was

afraid Mills would take her accusations further, she filed the lawsuit because she

wanted to clear up that she did not do what Mills accused her of doing, and that she

hoped her lawsuit would have the effect of causing Mills to leave her alone.1 The

conduct which Mills accused Matthews of does not rise to the level of criminal

behavior, and thus Mills’ accusation is not slanderous per se. See Swanson Towing

& Recovery, 342 Ga. App. at 11 (2) (a) (“Here, the defendants’ statements

characterizing the plaintiffs as without morals and as ‘mean, vulgar, demeaning

crooks’ do not allege a specific crime. Instead, they constitute expressions of opinion,

which are not actionable.”) (punctuation omitted); Taylor v. Calvary Baptist Temple,


      1
        Nonetheless, Matthews attempted to have Mills arrested for false reporting
of a crime.

                                           9
279 Ga. App. 71, 74 (3) (630 SE2d 604) (2006) (“Taylor states that the following

alleged statements imputed the crimes [of child molestation and contributing to the

delinquency of a minor] to Taylor: (1) telling a student to ‘be safe,’ (2) telling

students Taylor’s termination was ‘for a reason,’ and (3) advising students to not

attend Taylor’s SAT review course. . . . Here, the alleged misdeeds by Calvary are

basically innocuous and certainly do not lead a reasonable person to consider Taylor

a child molester or one who contributes to a minor’s delinquency.”); Dagel v. Lemcke,

245 Ga. App. 243, 244 (1) (a) (537 SE2d 694) (2000) (“The statement that the action

reported by WXIA ‘smacks of illegality’ does not, standing alone, impute the

commission of any specific crime to Dagel.”); Parks v. Multimedia Technologies,

Inc., 239 Ga. App. 282, 293 (4) (520 SE2d 517) (1999) (defendant deposed that he

said “‘something to the effect’ that [plaintiff] ‘was acting illegally in regards to the

corporation that he was an officer and a director in’” but, “[e]ven though [defendant]

may have used the term ‘illegal,’ his words did not accuse [plaintiff] of committing

any crime punishable by law.”); Tetrault v. Shelton, 179 Ga. App. 746, 748 (2) (347

SE2d 636) (1986) (“That Mrs. Tetrault may also have merely inquired of the agent

whether [plaintiff removing shelves and throwing contents on the floor] was such

‘alleged damaged property’ as might be covered by her insurance did not impute the

                                          10
commission of a crime by Mrs. Shelton.”) (emphasis omitted); Morrison v. Hayes,

176 Ga. App. 128, 129 (1) (335 SE2d 596) (1985) (“The allegation that Morrison

‘damaged’ Hayes’ property does not, as a matter of law impute a crime punishable by

law.”).

      Matthews failed to establish that Mills imputed a crime to her, and thus she has

failed as a matter of law to establish that Mills’ statements were slanderous per se.

The trial court did not err in granting summary judgment on this claim. Accordingly,

we need not address the parties’ arguments concerning whether Mills’ statements

were privileged as made in good faith pursuant to OCGA § 51-5-7 despite the

acrimonious history between these two women.

      2. Matthews also contends that the trial court erred in sanctioning her with

attorney fees pursuant to OCGA § 9-15-14. The trial court order awarding fees is

inadequate to permit meaningful review because it does not identify any relevant

sanctionable conduct on the part of Mills upon which the award could be based. Thus,

we vacate the order and remand that portion of the case with direction.

      “Generally, an award of attorney fees is not available in Georgia unless

authorized by statute or contract.” (Citation omitted.) Ware v. American Recovery



                                         11
Solution Svcs., 324 Ga. App. 187, 193 (3) (749 SE2d 775) (2013). OCGA § 9-15-14

is such a statute which permits the recovery of attorney fees, and provides:

      (a) In any civil action in any court of record of this state, reasonable and
      necessary attorney’s fees and expenses of litigation shall be awarded to
      any party against whom another party has asserted a claim, defense, or
      other position with respect to which there existed such a complete
      absence of any justiciable issue of law or fact that it could not be
      reasonably believed that a court would accept the asserted claim,
      defense, or other position. Attorney’s fees and expenses so awarded
      shall be assessed against the party asserting such claim, defense, or other
      position, or against that party’s attorney, or against both in such manner
      as is just.


      (b) The court may assess reasonable and necessary attorney’s fees and
      expenses of litigation in any civil action in any court of record if, upon
      the motion of any party or the court itself, it finds that an attorney or
      party brought or defended an action, or any part thereof, that lacked
      substantial justification or that the action, or any part thereof, was
      interposed for delay or harassment, or if it finds that an attorney or
      party unnecessarily expanded the proceeding by other improper
      conduct, including, but not limited to, abuses of discovery procedures
      available under Chapter 11 of this title, the “Georgia Civil Practice Act.”
      As used in this Code section, “lacked substantial justification” means
      substantially frivolous, substantially groundless, or substantially
      vexatious.



                                          12
(Emphasis supplied.) OCGA § 9-15-14.

      “The purpose of these statutory subsections is twofold: to both punish and deter

litigation abuses and to recompense litigants who are forced to expend resources in

contending with abusive litigation.” Hindu Temple & Community Center of High

Desert, Inc. v. Raghunathan, 311 Ga. App. 109, 118 (3) (714 SE2d 628). Prevailing

on summary disposition of a plaintiff’s claims “does not mandate an award of

attorney fees.” (Citation omitted.) (1999) Shoenthal v. Dekalb County Employees

Retirement System Pension Bd., 343 Ga. App. 27, 30 (805 SE2d 650) (2017).

However, neither does “merely pursuing a course of litigation in good faith [ ]

automatically insulate a plaintiff from a claim for litigation costs and attorney fees[.]”

Brown v. Kinser, 218 Ga. App. 385, 387 (2) (461 SE2d 564) (1995).

      “It is well settled that an order granting attorney fees under OCGA § 9-15-14

must contain express findings of fact and conclusions of law as to the statutory basis

for any such award and the conduct which would authorize the award.” (Citation and

punctuation omitted.) McClure v. McCurry, 329 Ga. App. 342, 343-344 (2) (765

SE2d 30) (2014).

      To permit meaningful appellate review of an award of fees and
      expenses, the trial court’s order cannot be too vague and conclusory,


                                           13
      such as where it fails to cite examples of conduct that authorize the
      award. The trial court need not cite specific testimony, argument of
      counsel, or any other specific factual reference in its order awarding fees
      under OCGA § 9-15-14; it is only required to specify the conduct upon
      which the award is made.


(Citations and punctuation omitted.) Cohen v. Rogers, 341 Ga. App. 146, 152 (2) (b)

(798 SE2d 701) (2017).

      Here, the trial court’s order on Mills’ motion for sanctions provided, in relevant

part, as follows:

      As is discussed in the order on [Mills’] motion for summary judgment,
      there was no factual or legal basis for [Matthews] to allege a cause of
      action for libel against [Mills]. Further, the oral statement that [Mills]
      made to [the sheriff’s deputy] was a one-time event, and [Mills] took no
      action in Magistrate Court against [Matthews] although [Matthews] did
      try to have [Mills] arrested . . . [The sheriff’s deputy] also took no action
      against [Matthews] other than he “spoke with Matthews on the phone
      and advised her of this report and that Mills did not want her to contact
      her anymore”, and then “filed this report.” [Matthews] was never
      questioned or arrested by any officer. [Mills] also argues that her
      statement to [the sheriff’s deputy] was privileged under OCGA § 51-5-7,
      which the [trial court] accepted in the order granting [Mills’] motion for
      summary judgment.




                                           14
      Considering the record, the [trial court] finds that as to [Matthews’] suit,
      “there existed such a complete absence of any justiciable issue of law or
      fact that it could not be reasonably believed that a court would accept
      the asserted claim”, OCGA § 9-15-14 (a). That being the case, attorney’s
      fees and expenses “shall be awarded”, which language deprives the [trial
      court] of discretion.


      OCGA § 9-15-14 (b) also provides that “the court may assess reasonable
      and necessary attorney’s fees and expenses of litigation . . . if . . . [the
      trial court] finds that [a] party brought . . . an action, or any part thereof,
      that lacked substantial justification . . . As used in this Code section,
      ‘lacked substantial justification’ means substantially frivolous,
      substantially groundless, or substantially vexatious.” [Matthews’]
      lawsuit meets the above test, and although subsection (b) uses the word
      “may” instead of “shall”, the [trial court] finds that an award of
      attorney’s fees and expenses of litigation incurred by [Mills] is
      appropriate and should be assessed.” (Footnote omitted).


With regard to Matthews’ libel claim, in its order on the motion for summary

judgment, the trial court found that “[b]ecause [Mills] did not make or publish any

written statement in this event, the portion of [Matthews’] complaint alleging a cause

of action for libel cannot be sustained.” The trial court then awarded Mills the full

amount of attorney fees she requested – $33,000 – which covered the defense of the

lawsuit since its inception.


                                            15
      Because the trial court awarded Mills fees for the defense of the entire lawsuit,

the trial court implicitly found that Matthews’ sanctionable conduct began when the

lawsuit was filed. The trial court’s order, by incorporating its summary judgment

order, adequately identified the conduct it found sanctionable with regard to

Matthews’ libel claim – bringing a libel claim despite the non-existence of the

quintessential element of a written statement by Mills. This does not end our inquiry,

however, because “[t]he trial court must limit the fees award to those fees incurred

because of the sanctionable conduct.” (Citation omitted.) Cook v. Campbell-Cook,

349 Ga. App. 325, 329 (2) (826 SE2d 155) (2019). Here, the trial court did not limit

fees solely to those incurred defending the libel claim, and it expressly found

Matthews’ conduct in bringing the slander claim to be sanctionable as well.

      With regard to Matthews’ slander claim, most of the facts identified in the trial

court’s order fail to relate to the appropriate legal question in determining whether

Matthews’ conduct was sanctionable under subsection (a) or (b). The fact that Mills

made only one report to the deputy is inconsequential to whether Matthews engaged

in frivolous litigation, because a single report has the ability to be slanderous per se.

Further, it is of no import to this analysis how the deputy responded to Mills’ report.

Had Mills made an allegation that was slanderous per se, she would not have been

                                           16
relieved from liability by the deputy’s failure to arrest Matthews, nor would liability

on Mills be imposed if the deputy wrongfully arrested Matthews in the absence of an

allegation of criminal behavior. In other words, the actions of the deputy do not bear

on the legal question of whether Matthews engaged in sanctionable conduct in

bringing and pursuing her lawsuit. Moreover, as we have determined that Mills’

statement was not slanderous per se as a matter of law, the trial court need not

consider the issue of privilege in analyzing Matthews’ motion for sanctions. This

Court cannot affirm an award of attorney fees pursuant to OCGA § 9-15-14 when the

trial court relies on irrelevant facts in making its award of sanctions. See Gibson Law

Firm, LLC v. Miller Built Homes, Inc., 327 Ga. App. 688, 690-691 (2) (761 SE2d 95)

(2014).

       When the legally irrelevant facts identified by the trial court are stripped away,

essentially what is left is a recitation of the standards for fees pursuant to both

subsections of OCGA § 9-15-14. This is insufficient to support an award of attorney

fees. Razavi v. Merchant, 330 Ga. App. 407, 409 (1) (b) (765 SE2d 479) (2014) (“As

a basis for awarding fees, the trial court’s order in this case states only that ‘the count

set forth in Razavi’s complaint alleging quantum meruit lacked substantial

justification.’ The trial court did not include in its order any factual finding(s) that

                                            17
underlay that conclusion. This conclusion is insufficient to support the award of fees

under OCGA § 9–15–14 (b). Accordingly, the award must be vacated and the case

remanded for the trial court to enter a judgment containing findings of fact and

conclusions of law as to the statutory basis for the award, if any, and the conduct for

which it is authorized.”) (citations and punctuation omitted); Note Purchase Co. of

Ga. v. Brenda Lee Strickland Realty, Inc., 288 Ga. App. 594, 595 (1) (654 SE2d 393)

(2007) (“As a basis for awarding fees, the trial court’s order in the case at bar states

only that ‘the above-styled lawsuit lacks substantial justification.’ This finding is

insufficient to support the award of fees under OCGA § 9-15-14.”) (citation and

punctuation omitted).

      In sum, we affirm the trial court’s grant of summary judgment to Mills. We

vacate its award of attorney fees to Mills and remand that portion of this case. “Upon

remand the [trial] court is directed to reconsider the award of attorney fees and

expenses of litigation under OCGA § 9-15-14, enter appropriate [and relevant]

findings of fact [and conclusions of law], and enter a new judgment from which the

losing party may appeal.” (Citation and punctuation omitted.) La Petite Academy v.

Prescott, 234 Ga. App. 32, 34-35 (2) (506 SE2d 183) (1998).



                                          18
      Judgment affirmed in part, vacated in part, and case remanded with direction.

McFadden, C. J., and Doyle, P. J., concur.




                                        19